Title: To Thomas Jefferson from David Humphreys, 8 October 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Gibralter Octr. 8th. 1793.
 
I have already forwarded for you five copies of Dispatches, to inform you, that a Truce for twelve Months was concluded between Portugal and Algiers; and that a fleet of Algerine Cruizers had gone through the Streights into the Atlantic, on Saturday night last. They were reported to me by an officer of a Portuguese frigate who spoke with them, to consist of eight sail; I believe, however, there were but three frigates,
 
two Xebecks and a brig. This morning another Algerine frigate was in this harbour, and has gone through the Streights to the westward.
To multiply the chances of getting early information to you, I am sending off to order neutral vessels to be chartered at Cadiz and Lisbon to carry my Dispatches to you, if they cannot otherwise be transmitted by the most expeditious and certain conveyances: and those vessels will be ordered to put into the first Port in the U.S. they can reach. With Sentiments of great esteem, I have the honour to be Sir Your most obedient & Most humble Servant

D. Humphreys

